







EXHIBIT 10.29








                            
                                


Year 2019
















Annual
Management Incentive
Program






(Elected Officers Only)












USG Corporation

































--------------------------------------------------------------------------------







PURPOSE




To enhance the ability of USG Corporation (“USG” or the “Corporation”) to
attract, motivate, reward and retain key employees of the Corporation and its
operating subsidiaries and to align management's interests with those of the
Corporation's stockholders by providing incentive award opportunities to
managers who make a measurable contribution to the Corporation’s business
objectives.






INTRODUCTION




This Annual Management Incentive Program (the “Program”) is in effect from
January 1, 2019 through December 31, 2019. The Program is established under the
USG Corporation Management Incentive Plan, as Amended and Restated effective May
13, 2015 (the “Plan”) and is subject in all respects to the terms and conditions
therein to the extent a participant is an executive officer of the Corporation.






ELIGIBILITY




Individuals eligible for participation in this Program are the Corporation’s
elected officers. This Program is elected officers only.






GOALS




For the 2019 Annual Management Incentive Program, Consolidated Net Earnings
adjusted for incentive plan purposes and consolidated, subsidiary and division
Focus Targets will be determined by the USG Board of Directors (the “Board”)
after review by the Compensation and Organization Committee of the Board, or its
successors(s) or any other committee of the Board designated by the Board to
administer this Program (the “Committee”). The Committee will consider
recommendations submitted from management of USG Corporation.





































--------------------------------------------------------------------------------







AWARD VALUES




For this Program, position target incentive values are based on level of
accountability and are expressed as a percent of approved annualized salary.
Resulting award opportunities represent a fully competitive incentive
opportunity for 100% (target) achievement of goals:




Position Title
Position Target Incentive
President & Chief Executive Officer, USG Corporation


115%
Executive Vice President, Chief Financial Officer and Treasurer, USG Corporation


75%
Senior Vice President, General Counsel & Corporate Secretary, USG Corporation


Senior Vice President, USG Corporation; President, Gypsum
70%
Executive Vice President and Chief Customer and Innovation Officer, USG
Corporation


Executive Vice President and Chief Administrative Officer, USG Corporation


Senior Vice President, Manufacturing, Technology and Global Operations, USG
Corporation


65%
Senior Vice President, USG Corporation; President, Performance Materials
 
Senior Vice President, USG Corporation; President, Ceilings


60%
Vice President and Chief Innovation Officer, USG Corporation


50%
Vice President, Global Supply Chain, USG Corporation


Vice President, Manufacturing, USG Corporation
 
Vice President and Associate General Counsel, USG Corporation


Vice President and Controller, USG Corporation


Vice President, HR and Organizational Effectiveness, USG Corporation


Vice President and Chief Information Officer, USG Corporation


45%








--------------------------------------------------------------------------------







AWARDS




Incentive awards for all participants in this Program will be reviewed and
approved by the Committee. For all participants, the annual incentive award par
opportunity is the annualized salary approved by March 31, 2019 that is in
effect on March 1, 2019 multiplied by the applicable position target incentive
value percent.
 
Awards are subject to achievement of any Management Objective(s) (as defined in
the Plan) established by the Committee and ratified by the Board. If such
Management Objective(s) is/are not achieved, no bonuses will be paid under this
Program. After the Management Objective(s) has/have been met, incentive awards
for 2019 will thereafter be based on a combination of the following elements:




I.
CONSOLIDATED NET EARNINGS ADJ. FOR IC PLAN PURPOSES: 25-50% OF INCENTIVE



Consolidated Net Earnings adjusted for incentive plan purposes will be as
reported on the Corporation’s year-end financial statements with adjustments for
significant non-operational charges. Such adjustments have in the past been for
impairments or other non-recurring gains or charges. For all participants, this
portion of the award represents 25-50% of the incentive par as determined by the
Committee, with any remaining portion being determined by the Committee. This
portion of the award will be paid once threshold is met, subject to achievement
of the Management Objective(s) as noted above. The threshold award begins at 50%
of segment par. The maximum award for this segment is capped at two times par.
Straight line interpolation will be used to determine points between par and
minimum or maximum.
  
For each elected officer, their individual Net Earnings par and their individual
factors shall be determined by the Committee.


II.
FOCUS TARGETS: 50-75% OF INCENTIVE



Focus Targets will be measurable, verifiable and derived from the formal
strategic planning process. For 2019, Focus Targets are expected to include
Adjusted Operating Profit, Growth Index - Incremental Sales, and U.S. Wallboard
Cost or other operational priorities. The Focus Targets will be determined by
the Committee. The award adjustment factor for this segment will range from 0.5
(after achieving a minimum threshold performance level) to 2.0 for maximum
attainment, subject to achievement of the Management Objective(s) as noted
above.


The weighting on any individual Focus Target generally will be in 5% increments
and not be less than 10%. The weighting of all assigned Focus Targets will equal
50-75% of the individual’s total par.











--------------------------------------------------------------------------------







PAYOUT CRITERIA




The maximum payment to a participant is two times the participant’s par value
amount. No payments will be made beyond this two times maximum payment level.




PRO-RATA PAYMENT


In the event a participant’s employment with USG or any of its subsidiaries is
involuntarily terminated on or prior to December 31, 2019 as a result of the
participant’s position with the Corporation being eliminated, then, subject to
the terms and conditions of this Program, such participant will be eligible to
receive a pro rata percentage of the participant’s par award based on the number
of full months the participant was employed by USG or any of its subsidiaries
during calendar year 2019, and such payment will be made no later than 30 days
following the date of the termination of the participant’s employment.















--------------------------------------------------------------------------------







GENERAL PROVISIONS






1.
If the Board, or an appropriate committee thereof, has determined that any fraud
or intentional misconduct by an elected officer was a significant contributing
factor to the Corporation having to restate all or a portion of its financial
statement(s), the Board or committee shall take, in its discretion, such action
as it deems necessary to remedy the misconduct and prevent its recurrence. In
determining what remedies to pursue, the Board or committee will take into
account all relevant factors, including whether the restatement was the result
of fraud or intentional misconduct. The Board may, to the extent permitted by
applicable law, require reimbursement of any award under this Program paid to
the elected officer after January 1, 2019, if and to the extent that a) the
amount of the award was calculated based upon the achievement of certain
financial results that were subsequently reduced due to a restatement, b) the
elected officer engaged in any fraud or intentional misconduct that caused or
contributed to the need for the restatement, and c) the amount of the
compensation that would have been awarded to the elected officer under this
Program had the financial results been properly reported would have been lower
than the amount actually awarded. The remedy specified herein shall not be
exclusive and shall be in addition to every other right or remedy at law or in
equity that may be available to the Corporation. If this paragraph 1 is held
invalid, unenforceable or otherwise illegal, the remainder of this Program shall
be deemed to be unenforceable due to a failure of consideration, and the elected
officer’s rights to any incentive compensation that would otherwise be awarded
under this Program shall be forfeited.



In order to be entitled to an award of compensation under this Program, an
elected officer must execute a written acknowledgement that such award shall be
subject to the terms and conditions of this paragraph 1.
    
2.
The Committee reserves the right to adjust award amounts under this Program down
based on its assessment of the Corporation’s overall performance relative to
market conditions, provided, however, in no event may the Committee adjust an
award under this Program upward.



3.
The Committee shall review and approve the awards recommended for eligible
participants in this Program. The Committee shall submit to the Board, for its
ratification, a report of the awards for all eligible participants approved by
the Committee in accordance with the provisions of the Program.



4.
Consistent with the terms of the Plan, the Committee shall have full power to
make the rules and regulations with respect to the determination of achievement
of goals and the distribution of awards. No awards will be made until the
Committee has certified financial achievements (including of the Management
Objective(s)) and applicable awards in writing as provided in the Plan.



5.
The judgment of the Committee in construing this Program or any provisions
thereof, or in making any decision hereunder, shall be final and conclusive and
binding upon all employees of the Corporation and its subsidiaries whether or
not selected as beneficiaries hereunder, and their heirs, executors, personal
representatives and assignees.



6.
Nothing herein contained shall limit or affect in any manner or degree the
normal and usual powers of management, exercised by the officers, and the Board
or committees thereof, to change the duties or the character of employment of
any employee of the Corporation or to remove the individual from the employment
of the Corporation at any time, all of which rights and powers are expressly
reserved.








--------------------------------------------------------------------------------







The awards made to employees shall become a liability of the Corporation or the
appropriate subsidiary as of December 31 of the year earned and all payments to
be made hereunder will be made as soon as practicable, but in any event before
two and one-half months after December 31 of the year earned, after said awards
have been approved by the Committee. Committee means the Compensation and
Organization Committee of the Board (or its successors(s)), or any other
committee of the Board designated by the Board to administer this Program.




ADMINISTRATIVE GUIDELINES




1.
The following administrative guidelines will be applied and administered by the
Committee consistent with the requirements for “performance-based compensation”
in Section 162(m) of the Internal Revenue Code and the applicable regulations
thereunder to the extent applicable.



2.
Award values will be based on annualized salary in effect on March 1, 2019 for
each qualifying participant. Any change in duties, dimensions or
responsibilities of a current position resulting in an increase or decrease in
salary range reference point or market rate will result in a pro-rata incentive
award. Respective reference points, target incentive values or goals will be
applied based on the actual number of full months of service at each position.



3.
No award is to be paid to any participant who is not a regular full-time
employee, or a part time employee as approved by the Executive Vice President
and Chief Administrative Officer, USG Corporation, in good standing at the end
of the calendar year to which the award applies. However, if an eligible
participant with three (3) or more months of active service in the Program year
subsequently retires, becomes disabled, dies, is discharged from the employment
of the Corporation without cause, or is on an approved unpaid leave, the
participant (or beneficiary) may, in the Committee’s sole discretion, be
recommended for an award which would otherwise be payable based on goal
achievement, prorated for the actual months of active service during the year.



4.
Employees participating in any other incentive or bonus program of the
Corporation or a subsidiary who are transferred during the year to a position
covered by this Program will be eligible to receive a potential award prorated
for actual full months of service in the two positions with the respective
incentive program and target incentive values to apply.



5.
In the event of transfer of an employee from an assignment which does not
qualify for participation in any incentive or bonus plan to a position covered
by this Program, the employee is eligible to participate in this Program with
any potential award prorated for the actual months of service in the position
covered by this Program during the year. A minimum of three months of service in
the eligible position is required.



6.
Participation during the current Program year for individuals employed from
outside the Corporation is possible with any award to be prorated for actual
full months of service in the eligible position. A minimum of three full months
of eligible service is required for award consideration.



7.
Exceptions to established administrative guidelines can only be made by the
Committee.






